
	

114 HR 2507 : Increasing Regulatory Fairness Act of 2015
U.S. House of Representatives
2015-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 2507
		IN THE SENATE OF THE UNITED STATES
		June 18, 2015Received; read twice and referred to the Committee on FinanceAN ACT
		To amend title XVIII of the Social Security Act to establish an annual rulemaking schedule for
			 payment rates under Medicare Advantage.
	
	
 1.Short titleThis Act may be cited as the Increasing Regulatory Fairness Act of 2015. 2.Establishing an annual rulemaking schedule for payment rates under Medicare AdvantageSection 1853(b) of the Social Security Act (42 U.S.C. 1395w–23(b)) is amended—
 (1)in the subsection heading, by inserting , annual rulemaking schedule for payment rates for 2017 and subsequent years after Rates; (2)in paragraph (1)—
 (A)in subparagraph (B)— (i)in the subparagraph heading, by inserting before 2017 after years; and
 (ii)in the matter preceding clause (i), by inserting and before 2017 after 2005; and (B)by adding at the end the following new subparagraph:
					
 (C)Annual rulemaking schedule for payment rates for 2017 and subsequent yearsFor 2017 and each subsequent year, before April 1 of the preceding year, the Secretary shall, by regulation and in accordance with the notice and public comment periods required under paragraph (2) for such a year, annually determine and announce the following:
 (i)The annual MA capitation rate for each MA payment area for such year. (ii)The risk and other factors to be used in adjusting such rates under subsection (a)(1)(A) for payments for months in such year.
 (iii)With respect to each MA region and each MA regional plan for which a bid was submitted under section 1854, the MA region-specific non-drug monthly benchmark amount for that region for the year involved.
 (iv)The major policy changes to the risk adjustment model, and the 5-star rating system established under subsection (o), that are determined to have an economic impact.; and
 (3)in paragraph (2)— (A)by inserting (or, for 2017 and each subsequent year, at least 60 days) after 45 days; and
 (B)by inserting (for 2017 and each subsequent year, of no less than 30 days) after opportunity.  Passed the House of Representatives June 17, 2015.Karen L. Haas,Clerk 